Proceeding pursuant to CPLR article 78 to review a determination of respondent dated October 13, 1982, which dismissed petitioner from his position of car cleaner. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The respondent’s determination that petitioner was guilty of misconduct and incompetence is supported by substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Considering petitioner’s past disciplinary record, the penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). We find no merit in petitioner’s other argument. Damiani, J. P., Lazer, Gulotta and Bracken, JJ., concur.